This is a proceeding involving the right of the Redwood Sanitary District to issue bonds for sewer construction to the amount of thirty-six thousand dollars.
The questions presented are, in all material respects, identical with those considered in the Matter of the EastFruitvale Sanitary District (S.F. No. 5575), ante, p. 453, [111 Pac. *Page 466 
368], this day decided, and the result here must be the same as in that case.
The judgment is reversed, with directions to the trial court to enter a judgment declaring that the Redwood Sanitary District has been dissolved by the annexation proceedings and that it has not nor has its sanitary board any power to issue the bonds in question.
Rehearing denied.